*222Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph L. Boykin appeals the district court’s orders substituting proper party-defendants, granting Defendants’ motion to dismiss Boykin’s complaint, and denying as moot Boykin’s miscellaneous motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Boykin v. Commonwealth of Va. Dep’t of Juvenile Justice, No. 3:14-cv-00811-HEH, 2016 WL 6020896 (E.D.Va. Aug. 20, 2016). We deny Boykin’s motion for appointment of counsel. We deny his motion to schedule oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.